ORDER

PER CURIAM:
Scott Eckert appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Eckert sought to vacate his convictions and sentences for forcible rape, first-degree statutory rape, tampering with physical evidence, and two counts of endangering the welfare of a child. He claims that the trial court clearly erred in denying his motion because he received ineffective assistance of counsel when counsel, after having obtained an order in limine excluding evidence of adult pornography found at Eckert’s house, asked Eckert about his relationship with the victim’s mother, which opened the door to admission of the pornography evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).